[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.


Exhibit 10.1
 
 
 
[logo.jpg]
 
 
28903 North Avenue Paine, Valencia, California  91355  USA
61 South Paramus Road, Paramus, New Jersey  07652  USA
One Casper Street, Danbury, Connecticut  06810  USA
www.mannkindcorp.com
 



 
Supply Agreement


 
This Supply Agreement (the “Agreement”) is made as of the 31st  day of July,
2014 (the “Effective Date”) by and between MannKind Corporation, a Delaware
corporation (“MannKind”), with its principal office and place of business at
28903 North Avenue Paine, Valencia, CA 91355, U.S.A., and Amphastar France
Pharmaceuticals S.A.S., a French corporation (“AFP”), with its principal office
and place of business at Usine Saint-Charles, 60590 Eragny-Sur-Epte, France
(each of MannKind and AFP, a “Party” and together, the “Parties”).
 
RECITALS
 
Whereas, MannKind has developed and obtained marketing approval for its product
AFREZZA® (“MannKind Product”); and
 
Whereas, AFP is in the business of manufacturing and supplying recombinant human
insulin, an active pharmaceutical ingredient (“API”); and
 
Whereas, MannKind and AFP desire to enter into this Agreement to provide the
terms and conditions upon which AFP shall manufacture for and supply to MannKind
recombinant human insulin API, SIHR Insulin (“Product”).
 
Agreement
 
Now Therefore, in consideration for the representations, warranties and
covenants set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
set forth below.
 
1. Certain Definitions.
 
1.1  “Affiliate” means, with respect to any Party, another entity or person
which directly or indirectly, is controlled by, or controls, or is under common
control with such Party, where, for purposes of this definition, the term
“control” means ownership, directly or indirectly, of more than 50% of the
shares of stock entitled to vote for the election of directors, in the case of a
corporation, or more than 50% of the equity interests in the case of any other
type of legal entity, status as a general partner in any partnership, or any
other arrangement whereby a Party controls or has the right to control the Board
of Directors or equivalent governing body of a corporation or other entity, or
if such level of ownership or control is prohibited in any country, any entity
owning or controlling at the maximum control or ownership right permitted in the
country where such entity exists.
 
 
 

--------------------------------------------------------------------------------

 
1.2 “Confidential Information” means any confidential or proprietary information
of a Party disclosed to the other Party or generated in the course of this
Agreement, including inventions, know-how, works of authorship, software, data,
software tools, designs, schematics, plans or other information relating to any
work in process, future development, engineering, manufacturing, marketing or
business plan, or financial or personnel matters relating to either Party, its
present or future products, sales, suppliers, customers, employees, investors or
business.
 
1.3  “Current Good Manufacturing Practices” or “cGMP” means the methods to be
used in, and the facilities or controls to be used for, the manufacture,
processing, packing, or holding of a drug or API to assure that such drug or API
meets the regulatory requirements of the FDA and as further defined in 21 C.F.R.
Parts 210 and 211 and the guidance of the Center for Drug Evaluation and
Research and the Center for Biologics Evaluation and Research and the European
Commission Directive 2003/94/EC of October 8, 2003.
 
1.4 “Excluded Countries” means [***].
 
1.5 “FDA” means the United States Food and Drug Administration or any successor
agency in the United States.
 
1.6  “Intellectual Property Rights” means any and all rights in and to
discoveries, concepts, ideas, Technical Information, developments,
specifications, methods, drawings, designs, flow charts, diagrams, models,
formulae, procedures, processes, schematics, specifications, algorithms,
apparatus, inventions, ideas, know-how, materials, techniques, methodologies,
modifications, improvements, works of authorship and data (whether or not
protectable under patent, copyright, trade secrecy or similar laws), including
patents, copyrights, trade secrets, manufacturing documentation, and any other
form of protection afforded by law to inventions, works of authorship, databases
or technical information and applications and registrations with respect
thereto.
 
1.7 “Non-conforming Product” means Product that does not conform to the
Specifications, the Quality/Technical Agreement, or does not conform to cGMP, or
is not free from defect, adulteration or contamination, or is not free and clear
of all liens, claims and encumbrances upon delivery.
 
1.8 “Project Team” has the meaning set forth in § 2.2(a).
 
1.9 “Purchase Commitment Quantities” has the meaning set forth in § 6.1.
 
1.10 “Purchase Order” means a purchase order that is issued by MannKind and
accepted by AFP for the purpose of obtaining the Product under this Agreement.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
1.11 “Quality/Technical Agreement” or “QTA” means a separate agreement, executed
subsequent to this Agreement, between the Parties which shall be incorporated
herein by reference, and which sets forth, among other things, the quality
control and quality assurance terms for the Product.  In case of a discrepancy
between this Agreement and the Quality/Technical Agreement, as to quality and
technical matters the terms of the Quality/Technical Agreement shall govern,
otherwise the provisions of this Agreement shall prevail.
 
1.12 “Quarter” shall mean a period of three consecutive months during a calendar
year beginning on and including January 1st, April 1st, July 1st and October
1st.
 
1.13 “Specifications” means the technical specifications for the Product, as
further described in the QTA.
 
1.14 “Technical Information” means either Party’s pre-existing technical
documentation and information relating to manufacture of the Product, or to
human insulin for use in the manufacture of the MannKind Product.
 
1.15 “Territory” means all countries in the world except the Excluded Countries.
 
2. Performance Obligations
 
2.1 Supply.
 
(a) Performance.  AFP shall manufacture and supply the Product in accordance
with the Specifications, Quality/Technical Agreement, and all applicable laws of
the United States and European Union.  AFP shall perform its activities in
accordance with professional standards and practices including, but not limited
to cGMP.  AFP shall provide cGMP facilities as well as resources for such
services including, but not limited to testing, release, storage, and
manufacture of the Product.  MannKind shall provide AFP, upon request and only
for use in accordance with the terms of this Agreement, with any and all
Technical Information of MannKind that AFP reasonably determines it may need to
manufacture and supply the Product.   Any distribution or sales by MannKind of
the Product or the MannKind Product made using the Product shall be limited to
the Territory until such time, if ever, as the geographical restrictions on the
distribution and sale of the Product are no longer applicable under any third
party license agreement with AFP.
 
(b) Manufacturing Site; Subcontracting.  AFP shall manufacture the Product only
at its facility in Eragny-Sur-Epte, France and shall not manufacture Product at
any other site, except with MannKind’s prior written consent, which it may
withhold in its reasonable discretion.  AFP shall not delegate or subcontract
the performance of activities under this Agreement to third party
subcontractors, except with MannKind’s prior written consent, which it may
withhold in its reasonable discretion, provided that, if MannKind provides
consent to allow AFP to delegate or subcontract the performance of any such
activities to a third party, such consent shall be subject to the condition that
AFP shall control the performance of such activities and remains fully
responsible to MannKind for the performance of such activities and any material
breach of this Agreement by such third party subcontractor, and require that
such third party subcontractor agrees in writing to comply with confidentiality
restrictions at least as stringent as those set forth in this Agreement.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
2.2 Project Team.
 
(a) Formation; Composition.  The Parties shall form a team (“Project Team”),
which shall be responsible for oversight of the activities under this
Agreement.  Each Party shall appoint to the Project Team an equal number of team
members that have the requisite skills in the disciplines necessary for
performance of activities under this Agreement.  Each Party may change its
Project Team members at any time by written notice to the other.
 
(b) Meetings.  The Project Team shall meet at such times and locations as are
agreeable to a majority of the Project Team members, but no less than once per
year.  Project Team meetings may take place in person or through video or
telephone communications.  At the initial meeting of the Project Team, the
Project Team shall establish operating procedures for its meetings and
activities.  At each meeting of the Project Team, the Parties shall provide an
update on the status of the activities conducted under this Agreement.  Other
personnel of each Party may attend Project Team meetings.  Each Party shall bear
the expense of participation of its respective Project Team members and other
personnel in Project Team meetings.  Written minutes shall be kept of all
Project Team meetings and shall include material decisions made at such
meetings.
 
2.3 Regular Communication.  Each Party shall be available to the other Party for
a reasonable number of telephone and written consultations on a schedule to be
determined by mutual arrangement between the Parties.  Each Party shall respond
to all telephone and written (e.g. letters, e-mail, fax) communications within
five (5) business days.
 
2.4 Regulatory Matters.  The Parties shall cooperate diligently and in good
faith to obtain any and all necessary approvals and permits for the manufacture
and supply of the Product.  The Parties shall bear their respective costs and
shall pay all costs, consistent with industry practice, associated with
obtaining such approvals or permits for the Product.  The Parties shall provide
such technical assistance to each other as is commercially reasonable for this
purpose.  AFP will provide MannKind with such information and data regarding the
manufacture of Product to the extent necessary for MannKind and its Affiliates
and licensees to prepare and defend any inquiries from regulatory authorities to
satisfy regulatory requirements with respect to the Product. Only in the event
that AFP needs to obtain third party services in order to support MannKind, its
Affiliates, and licensee(s) to obtain or maintain approvals or permits with
respect to the Product, as it specifically relates to the MannKind Product,
MannKind and AFP agree to negotiate in good faith such services and the costs
therefore.
 
2.5 Regulatory Compliance.  In performing its obligations hereunder AFP shall
comply with all applicable U.S. and foreign federal, state, municipal, or local
laws, rules, regulations, orders, decisions or permits of any relevant
jurisdiction relating to matters including, but not limited to employment,
safety, health, environmental standards and requirements, non-discrimination,
equal employment opportunity, import/export and privacy protection.  Such laws
include, but are not limited to the U.S. Occupational Safety and Health Act, the
U.S. Fair Labor Standards Act, and the U.S. Food and Drug Cosmetic Act and all
applicable laws of France.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
3. Sale and Purchase Terms
 
3.1 Purchase.  Subject to contractual obligations of MannKind and subject to the
other provisions of this Agreement, AFP shall sell to MannKind and its
Affiliates, and MannKind and its Affiliates shall purchase from AFP, at least
the quantities of Product described in § 6.1.
 
3.2 Schedule for Delivery.  Each year during the term of this Agreement, no
later than December 1st, MannKind shall provide to AFP a schedule for delivery
of the following calendar year’s annual Product Purchase Commitment Quantities.
Annual Product quantities must be requested with multiple delivery dates, and in
all cases, the deliveries requested for the quantities shall be whole batch
quantities (or multiples thereof, as applicable). Such requested deliveries
shall not exceed quantity of [***] kg of Product per delivery. AFP shall be
deemed to have satisfied its obligations with respect to quantity of Product if
the actual quantity of Product supplied is within plus or minus [***] percent
(+/- [***]%) of the quantity set forth in the applicable Purchase Order. No
later than fifteen (15) calendar days prior to the end of each Quarter during
the Term, MannKind shall provide AFP with the forecasted schedule of delivery of
the Product for the next successive four (4) Quarters (or until the Term ends if
shorter), on a rolling basis, the first two (2) Quarters of which shall be
broken down on a month-by-month basis (the “Forecast”). Each Forecast shall be
deemed to be an update of any Forecast previously provided by MannKind to AFP
during the Term. The first two (2) Quarters of each Forecast shall be binding
(the “Firm Order Period”) and simultaneously with submission of the Forecast,
MannKind shall submit any Purchase Order(s) for the quantities of the Product to
be delivered during the second (2nd) Quarter of such Forecast (i.e., the last
Quarter of the Firm Order Period). AFP will deliver the designated quantities to
MannKind on the dates specified. Time is of the essence for delivery dates and
quantities. If AFP cannot meet the dates specified or proposes alternate
delivery dates, it must notify MannKind in writing within fifteen (15) calendar
days after receipt of MannKind’s most recent Forecast. In no event shall any
delivery be later than one (1) month beyond MannKind’s requested delivery date
as long as the delivery per quarter of the Purchase Commitment Quantities does
not exceed [***] kilograms ([***] kg).
 
Notwithstanding the foregoing, for the Purchase Commitment Quantity to be
delivered in the 4th Quarter of 2014 and the 1st Quarter of 2015, MannKind shall
issue a Purchase Order no later than thirty calendar days after execution of
this Agreement (“Initial Order”).  The Purchase Commitment Quantity of the
Initial Order shall not be less than [***] kg for the 4th Quarter of 2014,
except that the Purchase Commitment Quantity actually delivered under the
Initial Order for the 4th Quarter of 2014 shall be limited by the amount that
AFP can deliver in the 4th Quarter of 2014.  The Purchase Commitment Quantity of
the Initial Order for the 1st Quarter of 2015 shall not be less than [***]
kg.  For avoidance of doubt, the Purchase Commitment Quantity of the Initial
Order shall not be less than [***] kg in total.  MannKind and AFP shall mutually
agree on specific delivery dates under the Initial Order, and, in the event AFP
is unable to deliver the Purchase Commitment Quantity recited in the Initial
Order for the 4th Quarter of 2014, MannKind and AFP shall mutually agree upon an
altered quantity allocation of Product as between the 4th Quarter of 2014 and
the 1st Quarter of 2015, which shall not be less than [***] kg total in any
event.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
3.3 Purchase Orders.  MannKind shall issue Purchase Orders to AFP based on the
Forecast provided to AFP in accordance with the terms of § 3.2.  All orders
shall be evidenced by specific and separate Purchase Orders issued by MannKind
to AFP pursuant to this § 3.3.  Purchase Orders for Product may be submitted by
MannKind to AFP in writing, or electronically pursuant to a mutually agreed upon
process.  All Purchase Orders shall contain: (a) the quantities ordered; (b) the
purchase price for Product ordered in accordance with § 6; (c) delivery dates;
and (d) delivery address as well as any other appropriate instructions. If
MannKind issues any such Purchase Orders, AFP shall inform MannKind in writing
of its acceptance or rejection thereof; provided that AFP may not reject any
Purchase Order for quantities ordered in accordance with § 6.1 where the
delivery dates are in accordance with the terms of § 3.2.  Any deviation from an
agreed upon scheduled delivery date for Product shall occur only upon written
approval by the Parties.  For the avoidance of doubt, this Agreement shall take
precedence over the terms and conditions set forth in any Purchase Order; in
other words, no additional, ambiguous or inconsistent terms in any Purchase
Orders or Purchase Order acknowledgements shall have any legal effect.
 
3.4 Notice of Potential Product Delivery Delays.  If AFP is unable to provide to
MannKind the quantities of Product in accordance with the provisions of this
Agreement, during any calendar year, then AFP shall inform MannKind in writing
within ten (10) days of learning of such event.  Such notice shall in no event
be received by MannKind later than forty five (45) days prior to any delivery
date, and AFP shall use commercially reasonable efforts to resolve the condition
that caused such delay.
 
3.5 Additional Quantity.  MannKind may submit a written request to AFP for
quantities of Product in addition to the quantities set forth in § 6.1 of this
Agreement.  AFP will use commercially reasonable efforts to attempt to supply
such additional quantities.  AFP will respond in writing, within thirty (30)
days, whether it can meet the additional quantities of Product.  Upon agreement
between AFP and MannKind of a specific quantity and delivery time, MannKind will
submit a Purchase Order for such additional quantities of Product in accordance
with the terms of § 3.3.  The Parties shall negotiate in good faith the pricing
for such additional quantities in no event shall the pricing be more than the
amount as set forth in § 6.1.
 
4. Manufacture
 
4.1 Raw Materials.  AFP shall be responsible for obtaining, and shall store at
no cost to MannKind, any and all materials required for the manufacture of the
Product, in reasonable quantities consistent with MannKind’s designated
quantities and orders for the Product.  AFP shall use and rotate all stock of
materials on a first-in, first-out basis.  AFP shall conduct on-site quality
audits of its inclusion bodies supplier on a regular basis, but shall not be
obligated to conduct more than one (1) such audit every calendar year.  AFP
represents and warrants that AFP has a long-term supply agreement with [***] for
the sufficient supply of inclusion bodies to support AFP’s obligations with
respect to the Purchase Commitment Quantities and Purchase Price (without
resorting to § 6.1(b)) under this Agreement and covenants that during the term
of this Agreement AFP shall not unreasonably terminate such agreement or amend
such agreement in a manner that would adversely affect AFP’s ability to perform
its obligations under this Agreement.  If during the term of this Agreement AFP
intends to qualify an appropriate alternate source of inclusion bodies to
supplement or replace its supply from [***] then AFP must notify MannKind in
writing and AFP agrees that such change shall not adversely affect AFP’s ability
to perform its obligations under this Agreement.  AFP has provided or will
provide to MannKind and its potential licensee(s) the opportunity to review a
true and correct copy of such agreement, at AFP’s location or Amphastar
Pharmaceuticals, Inc.’s location, as in effect as of the Effective Date (as
redacted to protect any proprietary information of AFP or [***]).
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
4.2 Manufacture of Product.  AFP shall reserve sufficient production capacity
and inventory of Product in order to be able to supply to MannKind pursuant to
the terms of this Agreement.  AFP shall manufacture Product in accordance with §
2.1, § 2.5, and United States and European Union regulations applicable to the
transportation, storage, use, handling and disposal of hazardous
materials.  Each Party shall promptly notify the other of any new instructions
or specifications with respect to the Product required under any applicable laws
and shall confer with each other with respect to the best means to comply with
such requirements.  AFP represents and warrants to MannKind that it has, and
shall maintain during the term of this Agreement, all government permits,
including without limitation health, safety and environmental permits, necessary
for the conduct of the actions and procedures that it undertakes pursuant to
this Agreement.
 
4.3 Product Specifications; Testing. Product supplied hereunder shall conform to
the Specifications and the warranty set forth in § 7.2.  AFP or applicable
qualified contract laboratories shall perform quality control testing and
quality oversight on the Product to be delivered to MannKind or its designee
hereunder.
 
4.4 Audits.  Upon MannKind’s written request to AFP, which shall be not less
than thirty (30) days in advance, MannKind, or its licensee(s) identified in
such a written request, shall have the right to have its representatives visit
AFP’s facility during normal business hours to review and inspect AFP’s
manufacturing operations and quality systems related to the Product and to
discuss any related issues with AFP’s manufacturing and management
personnel.  Such audits of AFP shall not exceed one (1) time per calendar year
for MannKind and shall not exceed one (1) time per year for MannKind’s sole
licensee.  If MannKind adds additional licensee(s), only one (1) licensee is
entitled to an audit per calendar year.  For the avoidance of doubt, only two
(2) audits total are allowed per calendar year.  MannKind, or its licensee(s)
will be entitled to perform additional audits, upon shorter notice, if
Non-conforming Products are produced by AFP or complaints or other inquiries by
regulatory authorities relating to the Products produced hereunder are received
by either Party, or for any additional reasons where good cause is articulated
in writing by MannKind.
 
4.5 Change in Manufacturing Process.  AFP shall provide prior written notice to
MannKind before AFP implements any change in the materials, suppliers, contract
laboratories, equipment, processes, procedures, or test methods used to
manufacture the Product, but only to the extent that such changes affect AFP’s
United States Drug Master File of the Product or any other regulatory filing
throughout the Territory.  If MannKind does not notify AFP of an objection
within ten (10) business days of receipt of AFP’s notice and, as far as AFP is
aware having made due inquiry, such change would not require approval or
notification of the applicable regulatory authorities with respect to the
MannKind Product, then AFP may proceed with the change without the prior written
approval of MannKind.  If MannKind notifies AFP within such ten (10) business
day period that such change would require approval or notification of the
applicable regulatory authorities with respect to the MannKind Product, then AFP
shall not make such change without the prior written consent of MannKind, which
prior written consent shall not be unreasonably withheld.  With respect to any
changes that would not require approval or notification of the applicable
regulatory authorities in connection with the MannKind Product, if MannKind
notifies AFP of an objection to such change within such ten (10) business day
period, the Parties will discuss the change in good faith for up to an
additional ten (10) business days (or longer, if agreed by the Parties) in the
interest of reaching a mutually agreeable resolution; provided, that if
agreement is not reached on such change (and that change does not require
notification or approval of the applicable regulatory authorities with respect
to the MannKind Product) then AFP may proceed with such change following such
discussions.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
4.6 Documentation.  AFP shall keep complete, accurate and authentic accounts,
notes, data and records of the work performed under this Agreement adequate to
comply with all applicable laws.  AFP shall maintain complete and adequate
records pertaining to the methods and facilities used by it for the manufacture,
testing and supply of the Product.  Upon MannKind’s written request, AFP shall
make these documents available for MannKind on-site review at AFP’s
facility.  MannKind acknowledges that all of AFP’s manufacturing records shall
be protected under the confidentiality provisions of § 11.
 
4.7 Recall of Product.  In the event that: (a) any regulatory authority issues a
request, directive or order that the Product be recalled or retrieved; (b) a
court of competent jurisdiction orders that the Product be recalled or
retrieved; or (c) AFP determines that the Product should be recalled or
retrieved, AFP shall promptly notify MannKind, in writing, of such event and
shall conduct such activity and take appropriate corrective actions, at AFP’s
expense.
 
5. Delivery and Acceptance
 
5.1 Time and Place of Delivery.  AFP shall deliver the Product to MannKind DAT
(“Delivered at Terminal,” as such term is defined in INCOTERMS 2010) to John F.
Kennedy International Airport (“JFK”), or other designated terminal within the
United States (“Alternate Designated Terminal”) at MannKind’s reasonable
discretion upon reasonable written notice to AFP, to arrive on or before the
scheduled date as set forth in the Purchase Orders.  AFP shall ensure that the
shipping, handling and storage conditions are sufficiently maintained so that
there is no adverse impact to Product quality.  Upon delivery to MannKind, AFP
shall ensure Product will have a remaining expiry date of not less than four (4)
years.
 
5.2 Risk of Loss.  AFP shall bear the risk of loss for the Product through
delivery to, and unloading at, JFK or Alternate Designated Terminal, at which
time title to the Product and the risk of loss shall pass to MannKind.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
5.3 Documents.  Each shipment of the Product shall be accompanied by relevant
certificates of analysis and a copy of the invoice.  Each certificate of
analysis shall certify with respect to each shipment and batch (identified by
batch number) (a) the quantity of the shipment, and (b) that Product delivered
conforms to Specifications, as well as any further information required by the
relevant regulatory authorities that MannKind may have previously notified AFP
is necessary.  MannKind shall be under no obligation to accept any shipment of
Product without an accompanying certificate of analysis.
 
5.4 Inspection, Acceptance and Rejection.  MannKind shall have the right to
inspect the Product as follows:
 
(a) Delivery Inspection.  Upon delivery at MannKind’s designated facility,
MannKind shall perform testing to determine whether the Product is acceptable to
MannKind, conforms with the Specifications and cGMPs, is free from defect,
adulteration and contamination and is free and clear of all liens, claims and
encumbrances.
 
(b) Acceptance; Rejection.  If, after performing such testing MannKind
determines and informs AFP in writing that any Product delivered is a
Non-conforming Product, MannKind shall so notify AFP in writing within
forty-five (45) days from receipt of the shipment.  In the event that AFP agrees
that the Product is Non-conforming Product, MannKind may, at its option, return
such Non-conforming Product to AFP or request replacement of the Non-conforming
Product at AFP’s sole cost and at the earliest possible timeframe that is
commercially reasonable.  If MannKind exercises such return rights, MannKind
shall return any such Non-conforming Product in accordance with AFP’s then
current return procedures, and AFP shall replace such Non-conforming
Product.  If AFP does not replace such Non-conforming Product so as to remedy
any reported non-conformity within forty-five (45) days after such
non-conformity is reported to AFP, then MannKind may reject such Non-conforming
Product by providing prompt written notice of such rejection to AFP.  In the
event of such rejection of any Non-conforming Product, AFP shall promptly credit
or refund the net purchase price paid by MannKind. MannKind may charge AFP for
all costs of shipment of Non-conforming Product and for the cover costs of the
Product.  If MannKind does not notify AFP that any Product is a Non-conforming
Product during the forty-five (45) day period following delivery of such Product
at MannKind’s designated facility, or does not reject any Non-conforming Product
in accordance with the procedure described above, such Product shall be deemed
to have been accepted by MannKind.  Acceptance or deemed acceptance under this
§ 5.4 shall not limit AFP’s warranty obligations or MannKind’s warranty rights
under § 7.2.
 
In the event of a discrepancy between MannKind and AFP as to whether the Product
is Non-conforming Product or there otherwise exists a dispute between the
Parties over the extent to which such non-conformity is attributable to a given
Party, the Parties shall cause an independent laboratory promptly to review
records, test data and perform comparative tests and analyses on samples of the
Product that allegedly is Non-conforming.  Such independent laboratory shall be
mutually agreed upon by the Parties.  The independent laboratory’s results shall
be in writing and shall be final and binding save for manifest error.  Unless
otherwise agreed to by the Parties in writing, the costs associated with such
testing and review shall be borne by the Party against whom the independent
laboratory rules.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
6. Pricing; Quantities; and Payment
 
6.1 Purchase Commitment and Purchase Price. MannKind shall purchase from AFP the
minimum quantities of Product (the “Purchase Commitment Quantities”) at the
purchase price per gram (the “Purchase Price”) in each calendar year as provided
in the table set forth below. In the event that MannKind fails to meet the
Purchase Commitment Quantities in any given calendar year, MannKind shall pay
AFP for the difference in the amount of the Purchase Commitment Quantities and
the actual amount purchased for the corresponding calendar year (such
difference, the “Purchase Commitment Difference”). AFP shall issue an invoice
and MannKind shall pay the Purchase Commitment Difference no later than thirty
(30) days after the close of the corresponding calendar year.
 
Calendar
Year
Purchase
Commitment
Quantities (kg)
 
Purchase Price
(per gram)
Comment
2015
[***]
 
EUR [***]
Up to [***] kg to be delivered in the fourth quarter of 2014.
2016
[***]
 
EUR [***]
 
2017
[***]
 
EUR [***]
 
2018
[***]
 
EUR [***]
 
2019
[***]
 
EUR [***]
 

All amounts due under this § 6.1 shall be due and payable by MannKind to AFP in
EUR in accordance with § 6.2.  In calendar year 2016 and thereafter, the
Purchase Price shall be subject to adjustment as follows:
 
(a) The Purchase Price will be subject to an obligatory annual adjustment on
January 1 of each calendar year equal to the percentage change in the [***] (the
“Index”), where the annual adjustment is calculated using the historical twelve
(12) month percentage change of the Index, as of December 1 of the immediate
prior year; provided, however, that if the percentage change (either increase or
decrease, as applicable) of the Index equals or exceeds [***] percent (i.e., +/-
[***]%), the Purchase Price adjustment shall not be obligatory, but instead the
Parties shall  attempt in good faith to negotiate an adjusted Purchase Price
based on such change, which attempted negotiations shall be concluded no later
than February 15 of that calendar year.
 
(b) In addition to any adjustment to the Purchase Price pursuant to §6.1(a), if
for causes beyond AFP’s reasonable control (including market shortage, market
embargo, etc.), AFP has incurred any price increase(s) in its aggregate material
and service costs (such increased costs measured on a per gram basis of Product,
the “Cost Excess”) which are in excess of [***] percent ([***]%) of the Purchase
Price in a given calendar year, then the Purchase Price for the next calendar
year shall be increased by the percentage increase of the Cost Excess as
compared to the aggregate costs for such materials and services during the prior
calendar year.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
(c) If AFP delivers any Product Purchase Commitment Quantities, as defined in
the Firm Order Period through a Purchase Order accepted by AFP, beyond sixty
(60) days after the committed delivery date, then such quantities shall be
subject to a [***] percent ([***]%) discount off the Purchase Price.
 
6.2 Payment.   MannKind shall pay AFP for the Product within forty-five (45)
days from shipment date of the Product.  In the event the Product is detained
due to Customs or FDA then MannKind shall notify AFP of such delay and the
period for payment shall be extended for the period commensurate with such
delay.  AFP shall submit an invoice electronically to MannKind,
Attention:  Accounts Payable, valenciaap@mannkindcorp.com.  If any portion of an
invoice is disputed then MannKind shall pay the undisputed amount and the
Parties shall use good faith efforts to reconcile the disputed amount as soon as
practicable.  AFP shall not suspend work or seek to terminate this Agreement or
any Purchase Order solely on account of MannKind’s failure to pay any invoiced
amount which is the subject of a good faith bona fide dispute, provided that
MannKind pays all non-disputed amounts.
 
6.3 Reservation Fee.  No later than five (5) days after the Effective Date,
MannKind shall make payment to AFP in the amount of EUR 11,000,000, which will
be considered as partial payment for the calendar year 2015 Purchase Commitment
Quantities of [***] kilograms of Product.  This reservation fee is
non-refundable and deemed fully earned by, and to be the property of AFP in all
events, including but not limited to the event that MannKind fails to purchase
the calendar year 2015 Purchase Commitment Quantities, except for and excluding
only the event of a material breach of AFP’s obligations under this Agreement
that occurs prior to the delivery of the full amount of calendar year 2015
Purchase Commitment Quantities.  Any invoice(s) for the calendar year 2015
designated quantities will be adjusted to reflect a credit for the reservation
fee. For avoidance of doubt, this Reservation Fee will only be adjusted against
the purchase of quantity that is delivered in calendar year 2015, and not
calendar year 2014 or in any other calendar year.
 
6.4 Taxes. The Party receiving payments under this Agreement shall pay any and
all taxes levied on account of such payment.  If any taxes are required to be
withheld by the paying Party, it shall (a) deduct such taxes from the remitting
payment, (b) timely pay the taxes to the proper taxing authority, and (c) send
proof of payment to the other Party and certify its receipt by the taxing
authority within sixty (60) calendar days following such payment.  AFP shall
ensure that the proper harmonized code is used for Customs shipping
documentation in accordance with 19 CFR 152.11.
 
7. Representations And Warranties; Covenants
 
7.1 General Representations and Warranties.  Each Party represents and warrants:
 
(a) Corporate Power and Authorization.  It is duly organized and validly
existing under the laws of the state of its incorporation, and has full
corporate power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder; and
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
(b) Binding Agreement.  This Agreement is a legal and valid obligation binding
upon it and enforceable in accordance with its terms; and
 
(c) No Conflict.  The execution, delivery and performance of this Agreement by
such Party does not conflict with any agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, nor violate
any law or regulation of any court, governmental body, or administrative or
other agency having jurisdiction over it; and
 
(d) Resources.  It has adequate resources, both financial and otherwise, to
perform its duties hereunder.
 
7.2 AFP Warranty.  AFP represents and expressly warrants that the Product
provided hereunder shall be in compliance with all applicable laws and
regulations, free from defect, adulteration and contamination and free and clear
of all liens, claims and encumbrances upon delivery.  In addition to § 5.4 upon
any breach of the warranty AFP shall at AFP’s sole expense promptly (and in no
event longer than sixty (60) days) correct, at no cost to MannKind, and at
MannKind’s request, any such breach by replacement of any Non-conforming Product
and shall provide technical assistance to MannKind to address the Product
non-conformity issues.  Any replacement shall be considered a new Product for
purposes of this § 7.2.
 
AFP represents and expressly warrants that the Product provided hereunder shall
conform to the Specifications, shall be supplied in compliance with the QTA and
instructions from MannKind, except where MannKind has failed to notify AFP of
any Product that does not so conform pursuant to the terms of § 5.4(b);
provided, however, that AFP shall remain liable for Product having latent
defects that could not have been discovered by MannKind within the applicable
period described in § 5.4(b) despite reasonable inspection by MannKind.
 
AFP represents and expressly warrants that it has and shall at all times
throughout the term of this Agreement has, whether by right, title, interest,
including by license or otherwise, the Intellectual Property Rights that are
required to use, manufacture, market, offer to sell, sell, import and export the
Product, and that this Agreement shall not infringe any third party patent
rights.
 
7.3 Limitation of Liability. THE EXPRESS WARRANTIES AND REPRESENTATIONS SET
FORTH IN SECTION 7.2, AND ANY OTHER AFP WRITTEN PROMISE OR STATEMENT EXPRESSLY
REFERRED TO AS A WARRANTY, REPRESENTATION OR COVENANT IN THE AGREEMENT, ARE IN
LIEU OF ALL OTHER WARRANTIES AND REPRESENTATIONS, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY AFP, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, AND
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, INCLUDING PATENT
RIGHTS.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
7.4 Disclaimer of Consequential Damages.  As used in this Section 7.4, the term
“AFP LIABILITY” MEANS LIABILITY OF AFP OF ANY KIND, WHETHER UNDER CONTRACT,
WARRANTY, TORT (INCLUDING LIABILITY FOR NEGLIGENCE), STRICT LIABILITY, STATUTE,
OR ANY OTHER LEGAL OR EQUITABLE THEORY OF LIABILITY, ARISING OUT OF, CONNECTED
WITH, OR RELATING IN ANY MANNER TO THIS AGREEMENT. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AND NOTWITHSTANDING THAT ANY REMEDY REFERRED TO, OR
LIMITATION OF CUMULATIVE LIABILITY SET FORTH,  WITH THE EXCEPTION OF ANY WILLFUL
MISCONDUCT, IN NO EVENT WILL AFP LIABILITY INCLUDE, AND AFP SHALL NOT BE LIABLE
FOR, ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL LOSSES OR DAMAGES
(INCLUDING LOSS OF PROFIT OR REVENUES, INJURY TO GOODWILL, LOSS OF THE USE OF
GOODS OR EQUIPMENT, DAMAGE TO ANY ASSOCIATED EQUIPMENT, COST OF CAPITAL,
DOWNTIME COSTS, OR CLAIMS OF MANNKIND’S CUSTOMERS, AFFILIATES, LICENSEES,
DISTRIBUTORS OR OTHER THIRD PARTIES FOR SUCH DAMAGES OR LOSSES) EVEN IF AFP  WAS
ADVISED OF THE POSSIBILITY OF SUCH POTENTIAL DAMAGE OR LOSS;
 
7.5  Cumulative Liability.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
AFP LIABILITY WILL BE LIMITED TO DAMAGES AND LOSSES NOT TO EXCEED IN THE
AGGREGATE [***] EUROS (EU [***]) .  IT IS UNDERSTOOD THAT THE FOREGOING MONETARY
LIMITATION OF LIABILITY REPRESENTS AFP’S TOTAL AND CUMULATIVE LIABILITY FOR ALL
AFP LIABILITY.
 
7.6 No Debarred or Disqualified Persons.  AFP represents and warrants that it
shall not employ, contract with, or retain any person directly or indirectly to
perform any activities relating to the manufacture or supply of Product if such
a person (a) is under investigation by the FDA for debarment or is presently
debarred by the FDA pursuant to 21 U.S.C. § 335a or its successor provisions or
by the applicable regulatory authority in any country or jurisdiction outside
the United States under comparable regulations, or (b) has a disqualification
hearing pending or has been disqualified by the FDA pursuant to 21 C.F.R. §
312.70 or its successor provisions or by the applicable regulatory authority in
any other country or jurisdiction outside the United States under comparable
regulations.  In addition, AFP represents and warrants that it has not engaged
in any conduct or activity which could lead to any of the above-mentioned
disqualification or debarment actions.  If, during the term of this Agreement,
AFP or any person employed or retained by it to perform any activities relating
to the manufacture or supply of Product (i) comes under investigation by the FDA
or by the applicable regulatory authority in any country or jurisdiction outside
the United States for a debarment action or disqualification, (ii) is debarred
or disqualified, or (iii) engages in any conduct or activity that could lead to
any of the above-mentioned disqualification or debarment actions, AFP shall
immediately notify MannKind of same.
 
7.7 Covenants.  Contemporaneous with the Effective Date, the Parties hereby
agree to negotiate in good faith the execution of a Quality/Technical Agreement,
incorporated hereby by reference, which sets forth, among other things, the
quality control and quality assurance terms for the Product.  Such
Quality/Technical Agreement shall be mutually agreed to in writing prior to
placement of any Purchase Order for the Product.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
8. Indemnification
 
8.1 Mutual Indemnification.  Each Party (the “Indemnifying Party”) shall
indemnify and hold harmless the other Party and its Affiliates, and their
respective directors, employees, consultants and agents (the “Indemnified
Parties”) from and against any and all liabilities, losses, damages, costs, and
other expenses (including attorneys’ and expert witnesses’ costs and fees)
(“Losses”) incurred by the Indemnified Parties as a result of any claim, demand,
action or proceeding by any third party (a “Claim”) to the extent arising from
or relating to any breach of any representation, warranty, covenant, or
obligation of the Indemnifying Party under this Agreement or any intentional
misconduct or gross negligence by the Indemnifying Party or any of its
employees, agents, or subcontractors, except, in each case, to the extent such
Losses result from the intentional misconduct or gross negligence of, any of the
Indemnified Parties.
 
8.2 Indemnification Procedures.  In the event of any Claim for which any
Indemnified Party is or may be entitled to indemnification hereunder, the
Indemnified Party may, at its option, require the Indemnifying Party to defend
such Claim at the Indemnifying Party’s sole expense.  Indemnifying Party may not
settle any such Claim without the Indemnified Party’s express prior written
consent.
 
8.3 Failure to Defend or Settle.  If the Indemnifying Party fails or wrongfully
refuses to defend or settle any Claims, then the Indemnified Party shall, upon
written notice to the Indemnifying Party, have the right to defend or settle
(and control the defense of) such Claims.  In such case, the Indemnifying Party
shall cooperate, at its own expense, with the Indemnified Party and its counsel
in the defense and settlement of such Claims, and shall pay, as they become due,
all costs, damages, and reasonable legal fees incurred therefore.
 
9. Insurance Protection.  Each Party shall obtain and maintain during the term
of this Agreement liability, comprehensive, and workers’ compensation insurance
with a reputable insurance company to help protect against those insurable risks
that such Party may incur in connection with the performance of its obligations
under this Agreement.  Each Party shall provide, upon request, to the other
Party any such policies of such insurance, and the premium receipt(s) and
insurance certificate(s) therefore.
 
10. Term; Termination
 
10.1 Term.  This Agreement shall begin on the Effective Date and, unless
terminated sooner as provided in § 10.2, expire on December 31, 2019.  The
Parties may renew this Agreement for additional, successive two (2) year terms
upon twelve (12) months written notice, given prior to the end of the initial or
any additional two (2) year term.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
10.2 Termination Events
 
(a) For Cause.  A Party shall have the right to terminate this Agreement for
cause if the other Party materially breaches this Agreement and fails to cure
such breach within sixty (60) days after receiving written notice that specifies
the particulars of such breach.
 
(b) Force Majeure.  A Party shall have a right to terminate this Agreement in
accordance with § 12.14.
 
(c) Without Cause.  MannKind shall have the right to terminate this Agreement
without cause upon two (2) years’ prior written notice to AFP.
 
(d) Business Circumstances.  A Party shall have the right to terminate this
Agreement in the event of the other Party’s liquidation, bankruptcy or state of
insolvency upon written notice to such other Party.
 
(e) Regulatory Decisions.  MannKind may terminate this Agreement upon a thirty
(30) day written notice to AFP if a controlling regulatory authority withdraws
approval of the MannKind Product.
 
10.3 Effects of Termination.  Upon the expiration or earlier termination of this
Agreement: (a) MannKind shall pay to AFP all amounts due to AFP under this
Agreement, including any unpaid Purchase Commitment Difference within sixty (60)
days of the effective date of such expiration or earlier termination; provided
however, only in the event of a termination by MannKind pursuant to §10.2(c) or
§10.2(e), MannKind shall pay to AFP within sixty (60) calendar days of the
effective date of such expiration or earlier termination, the full payment for
all remaining Purchase Commitment Quantities as provided in the table set forth
in §6.1, as well as any unpaid Purchase Commitment Difference; and (b) each
Party shall return to the other Party, upon the other Party’s request, all
tangible items of the other Party in its possession or under its control
evidencing the Confidential Information of the other Party, if applicable.  The
expiration or earlier termination of this Agreement shall not affect any rights
or claims of a Party hereunder that accrued prior to the date of such expiration
or earlier termination.
 
10.4 Survival.  Sections (§):  § 1, §2.4, §2.5, §3.1, §6.1, §4.4, §4.6, §4.7,
§7, §8, §9, §10.3, §10.4, §11, §12 shall survive the expiration or termination
of this Agreement.
 
11. Confidential Information
 
11.1 Confidentiality Obligations.  Each Party shall at all times, and
notwithstanding any termination or expiration of this Agreement, hold in
confidence and not disclose to any third party Confidential Information of the
other Party, except as approved in writing by the other Party to this Agreement,
and shall use the Confidential Information for no purpose other than the
purposes expressly permitted by this Agreement.  For clarification, all MannKind
Intellectual Property Rights, shall be Confidential Information of
MannKind.  For clarification, all AFP Intellectual Property Rights shall be the
Confidential Information of AFP.  Each Party shall only permit access to
Confidential Information of the other Party to those of its and its Affiliates’
employees, consultants, agents, and attorneys and, in the case of MannKind, to
its licensee of rights to the MannKind Product, in each case who have a need to
know and are bound by confidentiality obligations at least as restrictive as
those contained herein. The obligations in this § 11.1 shall terminate five
years from the date of expiration or termination of this Agreement in accordance
with § 10.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
11.2 Exceptions to Confidentiality Obligations.  A Party’s obligations under
this Agreement with respect to any portion of the other Party’s Confidential
Information shall terminate when the Party that is subject to such obligations
can document in writing that such information: (a) entered the public domain
through no fault of such Party; (b) was in such Party’s possession free of any
obligation of confidence at the time it was communicated to such Party by the
other Party; (c) was rightfully communicated to such Party free of any
obligation of confidence subsequent to the time it was communicated to such
Party by the other Party; or (d) was developed by employees or agents of such
Party independently of and without reference to any information communicated to
such Party by the other Party.
 
11.3 Authorized Disclosure.  Notwithstanding anything to the contrary, a Party
shall not be in violation of § 11.1 with regard to a disclosure of the other
Party’s Confidential Information that is in response to a valid order by a court
or other governmental body or necessary to comply with applicable law or
governmental regulations, provided that if such Party is required to make any
such disclosure of the other Party’s Confidential Information it shall to the
extent practicable give reasonable advance notice to the other Party of such
disclosure requirement in order to permit the other Party to seek confidential
treatment of or to limit the Confidential Information required to be disclosed.
 
11.4 Previous Confidential Disclosure Agreements.  As of the Effective Date, the
terms of this § 11 shall supersede any prior confidential disclosure agreements
between the Parties dealing with the subject of this Agreement.  Any information
disclosed under such prior agreements shall be deemed disclosed under this
Agreement.
 
11.5 Publicity; Filing of Agreement.  Each Party shall have the right to issue
from time to time press releases that disclose the relationship of the Parties
under this Agreement upon the agreement of the Parties, which agreement shall
not be unreasonably withheld, delayed, or conditioned.  Any press releases that
are to be issued by either Party shall be in a form and substance as may be
mutually agreed upon by the Parties.  The Parties will coordinate in advance
with each other in connection with the filing of this Agreement (including
redaction of certain provisions of this Agreement) with the U.S. Securities and
Exchange Commission (the “SEC”), the NASDAQ stock exchange or any other stock
exchange or governmental agency on which securities issued by a Party or its
Affiliate are traded, and each Party will use reasonable efforts to seek
confidential treatment for the terms proposed to be redacted; provided, that
each Party will ultimately retain control over what information to disclose to
the SEC, the NASDAQ stock exchange or any other stock exchange or governmental
agency, as the case may be, and provided further that the Parties will use their
reasonable efforts to file redacted versions with any governing bodies which are
consistent with redacted versions previously filed with any other governing
bodies.  Other than such obligation, neither Party (nor its Affiliates) will be
obligated to consult with or obtain approval from the other Party with respect
to any filings to the SEC, the NASDAQ stock exchange or any other stock exchange
or governmental agency.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
12. Miscellaneous
 
12.1 Assignment.  Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld); provided, however, that either
Party may assign this Agreement and its rights and obligations hereunder without
the other Party’s consent (a) in connection with the transfer or sale of all or
substantially all of the business of such Party to which this Agreement relates
to a third party, whether by merger, sale of stock, sale of assets or otherwise,
including, for greater certainty, by MannKind to its licensee(s) of the MannKind
Product in connection with the transfer of manufacturing responsibility for the
MannKind Product to such licensee, or (b) to any Affiliate.  Notwithstanding the
foregoing, any such assignment to an Affiliate or licensee(s) shall not relieve
the assigning Party of its responsibilities for performance of its obligations
under this Agreement, and the assigning Party hereby guarantees the performance
of this Agreement by such Affiliate or licensee(s).  The rights and obligations
of the Parties under this Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the Parties.  Any assignment
not in accordance with this Agreement shall be void.
 
12.2 Ownership Rights.  Each Party shall retain ownership and control of their
respective works of authorship, inventions, know-how, information, data, and all
Intellectual Property Rights therein that were in existence as of the Effective
Date or are created thereafter, whether or not in the course of the performance
of its obligations under this Agreement.  The Parties hereby acknowledge that
neither Party has, nor shall it acquire, any interest in any of the other
party’s Intellectual Property Rights, unless otherwise expressly agreed to in
writing.
 
12.3 Relationship of the Parties.  It is expressly agreed that AFP and MannKind
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency of any
kind.  Neither Party shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.
 
12.4 Amendment.  Unless otherwise provided herein, this Agreement may not be
changed, waived, discharged, or terminated orally, but instead only by a written
document that is signed by the duly authorized officers of both Parties.
 
12.5 Waiver. No failure or delay by either Party in exercising any right, power,
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial waiver thereof include any other or further exercise
thereof or the exercise of any other right, power, or privilege.
 
12.6 Severability.  Whenever possible, each provision of the Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any term or provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
the Agreement and this Agreement shall be interpreted and construed as if such
provision had never been contained herein.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
12.7 Notices.  All notices and statements to be given (which shall be in
writing) and all payments to be made hereunder shall be given or made at the
respective addresses of the Parties as set forth above, unless notification of a
change of address is given.  All notices, payments and statements to be made
hereunder shall be mailed by certified or registered mail, return receipt
requested, or sent by overnight courier, or by facsimile or other electronic
means.  Any notice given pursuant to this Agreement by mail shall be considered
effective three (3) business days after mailing.  Any notice sent by overnight
courier shall be considered effective one day after mailing.  The date of
transmission of any notice sent by electronic means shall be deemed to be the
date the notice or statement is transmitted.
 
12.8 Construction.  The section headings of this Agreement are inserted only for
ease of reference only, and shall not be used to interpret, define, construe, or
describe the scope or extent of any aspect of this Agreement.  Unless otherwise
expressly stated, when used in this Agreement the word “including” means
“including but not limited to.”  References to “days” shall mean calendar days
unless reference to business days is made expressly.  Each Party represents that
it has had the opportunity to participate in the preparation of this Agreement
and hence the Parties agree that the rule of construction that ambiguities be
resolved against the drafting Party shall not apply to this Agreement.
 
12.9 No Third Party Beneficiaries.  Unless expressly provided, no provisions of
this Agreement are intended or shall be construed to confer upon or give to any
person other than MannKind and AFP any rights, remedies, or other benefits under
or by reason of this Agreement.
 
12.10 Dispute Resolution.  If a dispute arises under this Agreement, the Parties
shall use reasonable efforts to attempt to resolve such dispute, including
escalation of discussions to the appropriate level of management, as provided in
§ 12.13, prior to exercising any remedies that may exist before commencing an
action against the other Party.  Notwithstanding the foregoing, either Party may
at any time seek equitable relief under § 12.11 without first attempting to
resolve a dispute under this § 12.10 provided, however, that such Party notifies
the other Party promptly after it files any such action.
 
12.11 Equitable Relief.  Each Party acknowledges and agrees that any breaches or
violations of § 3 or § 11 may cause the non-breaching Party irreparable damage
for which the award of monetary damages would be inadequate.  Consequently, the
non-breaching Party may seek to enjoin the breaching Party from any and all acts
in violation of any such provisions, which remedy shall be cumulative and not
exclusive, and a Party may seek the entry of an injunction enjoining any breach
or threatened breach of such provisions, in addition to any other relief to
which the non-breaching Party may be entitled at law or in equity.
 
12.12 Governing Law.  This Agreement shall be governed by and interpreted under
the laws the State of Delaware, without regard to its conflict or choice of law
provisions. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
12.13 Alternative Dispute Resolution.  The Parties shall attempt by direct
negotiation, between the Project Team, or pertinent members, in good faith to
resolve promptly any dispute arising out of or relating to this Agreement.  If
the matter cannot be resolved in the normal course of business either Party
shall give the other Party written notice of any such dispute not resolved at
which time the dispute shall be referred to the senior management of the
respective Parties who shall likewise attempt to resolve the dispute.
 
If the dispute has not been resolved by negotiation as detailed above, or if the
Parties fail to meet, within twenty (20) business days from such notice, either
party may submit the dispute to arbitration to the International Institute for
Conflict Prevention & Resolution (“CPR”)  for resolution in accordance with the
CPR Arbitration Rules and Commentary.  A single, impartial arbitrator mutually
acceptable to the Parties shall conduct the arbitration.  In the event the
Parties cannot agree on an arbitrator within ten (10) business days after the
end of the aforesaid twenty (20) business days, either Party may have an
arbitrator appointed by the CPR.


The location of the arbitration shall be in New York, NY, USA, unless the
Parties agree otherwise.  As a condition of appointment of the arbitrator, said
arbitrator shall agree to use her/his best efforts to conclude the proceeding
within thirty (30) business days.  Said arbitrator shall further have the
authority to limit the volume of evidence and documents to be submitted by the
Parties.  Any court having jurisdiction thereof may enter judgment upon the
award rendered by the arbitrator.  This Section shall, however, not be construed
to limit or to preclude either Party from bringing any action in any court of
competent jurisdiction for injunctive or other provisional relief as necessary
or appropriate.
 
12.14 Force Majeure.  AFP shall not be liable to MannKind for any failure or
delay in the performance of any of its obligations under this Agreement arising
out of any event or circumstance beyond its reasonable control, including war,
rebellion, terrorism, civil commotion, strikes, lock-outs or industrial or labor
disputes; fire, explosion, earthquake, acts of God, flood, drought, or bad
weather; or requisitioning or other act or order by any government or regulatory
authority.  If such failure or delay occurs, then AFP shall give MannKind notice
of the circumstances causing such failure or delay, and AFP shall be excused
from the performance of such of its obligations that it is thereby disabled from
performing for so long as it is disabled and for sixty (60) calendar days
thereafter; provided, however, that AFP commences and continues to take
reasonable and diligent actions to cure such failure or delay.  Notwithstanding
the foregoing, if AFP is disabled from the performance of any material
obligation under this Agreement for a period of ninety (90) calendar days or
more, then MannKind shall have the right to terminate this Agreement upon
written notice to AFP, in which event the provisions of § 10.3 shall apply.
 
12.15 Attorneys’ Fees.  If any claim, action, or dispute arises between the
parties with respect to any matter covered by this Agreement that leads to a
proceeding before a court of competent jurisdiction to resolve such claim, the
Prevailing Party in such proceeding shall be entitled to receive from the other
Party its reasonable attorneys’ fees, expert witness fees, court costs and other
out-of-pocket costs incurred in connection with such proceeding, in addition to
any other relief that it may be awarded.  For purposes of this Section, the term
“Prevailing Party” means that Party in whose favor any monetary or equitable
award is made or in whose favor any dispute is resolved, regardless of any
settlement offers.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
12.16 Entire Agreement.  This Agreement includes all exhibits attached hereto
and any Specifications that are executed by authorized representatives of the
Parties, and constitutes the entire agreement by and between the Parties as to
the subject matter hereof.  This Agreement supersedes and replaces in its
entirety all prior agreements, understandings, letters of intent, and memoranda
of understanding by and between the Parties hereto, in either written or oral
form.  No amendment or modification of this Agreement shall be valid unless set
forth in writing referencing this Agreement and executed by authorized
representatives of both Parties.
 
12.17 English Language.  This Agreement has been prepared in the English
language and the English language shall control its interpretation.  In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the Parties regarding
this Agreement, or delivered pursuant to the terms of this Agreement, shall be
in the English language.  Any proceedings related to dispute resolution
including, but not limited to legal, equitable, or alternative dispute
resolution, shall be conducted in the English language.
 
12.18 Counterparts; Electronic or Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
 
12.19 Reservation of Rights.  Except for the rights expressly provided in this
Agreement, no other rights are granted by either Party to the other
Party.  Notwithstanding anything to the contrary, no rights or licenses are
granted under this Agreement by either Party to the other for the use of any
trade names, trademarks, and service marks.
 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
In Witness Whereof, the Parties hereto have this day caused this Agreement to be
executed by their duly authorized officers.
 
 
Amphastar France Pharmaceuticals S.A.S.
 
MannKind Corporation
           
By:
/s/ Franck Vitali
 
By:
/s/ Matthew Pfeffer
Name:
Franck Vitali
 
Name:
Matthew Pfeffer
Title:
Plant Manager
 
Title:
CFO

 
 
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 